BRETT, Judge
(concurs in part, and dissents in part).
I concur in the fifteen year sentence imposed on defendant, insofar as the sentences are provided to run concurrently. However, I believe “an act or omission which is made punishable in different ways by different provisions of this code may be punished under either of such provisions . . . but in no case can he he punished under more than one; and an acquittal or conviction and sentence under either one, bars the prosecution for the same act or omission under any other.” 21 O.S.1971, § 11. In the instant appeal, defendant’s actions constituted one course of conduct toward one objective, i. e., escape. During that course of conduct defendant committed several offenses.
Insofar as one information was filed containing several counts, it appears that the prosecutor was attempting to comply with 22 O.S.1971, § 404. Such being the case, that section provides in part, “the court or jury trying the cause may find all or either of the persons guilty of either of the offenses charged Consequently, I believe the court should have entered a finding of guilty on thygreatest of the offenses and imposed punishment for that offense, if the statute^means what it says. Likewise, it appears to me that the appeal was lodged to det/rmine that aspect of the trial, but the decision does not consider that question. /
Therefore, I dissent to that part of the decision which affirms all of the offenses for which defendant was convicted. I believe he should have been convicted for the kidnapping for which defendant could have been sentenced to life imprisonment, or as he was, for fifteen years.